       Case 1:20-cv-00585-SKO Document 22 Filed 09/15/21 Page 1 of 2


 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6
      SCOTT JAMES BRUCE,                                 No. 1:20-cv-00585-SKO
 7

 8                       Plaintiff,
                                                         ORDER DIRECTING CLERK OF COURT
 9            v.                                         TO CLOSE CASE

10    ACTING COMMISSIONER OF                             (Doc. 21)
      SOCIAL SECURITY,
11
                         Defendant.
12

13

14          On September 13, 2021, the parties filed a joint stipulation of dismissal, with prejudice.

15   (Doc. 21.) Federal Rule of Civil Procedure 41(a)(1)(A) provides:

16                  [T]he plaintiff may dismiss an action without a court order by filing:
                    (i) a notice of dismissal before the opposing party serves either an
17                  answer to a motion for summary judgment, or (ii) a stipulation of
18                  dismissal signed by all parties who have appeared.

19   Fed. R. Civ. P. 41(a)(1)(A). Rule 41 thus allows the parties to dismiss an action voluntarily, after
20   service of an answer, by filing a written stipulation to dismiss signed by all of the parties who
21   have appeared, although an oral stipulation in open court will also suffice. See Eitel v. McCool,
22   782 F.2d 1470, 1472-73 (9th Cir. 1986).
23          Once the stipulation between the parties who have appeared is properly filed or made in
24   open court, no order of the court is necessary to effectuate dismissal. Case law concerning
25   stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of
26   dismissal is effective automatically and does not require judicial approval. Commercial Space
27   Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999).
28
       Case 1:20-cv-00585-SKO Document 22 Filed 09/15/21 Page 2 of 2


 1            Because the parties have filed a stipulation for dismissal of this case with prejudice under

 2   Rule 41(a)(1)(A)(ii) that is signed by all parties who have made an appearance, this case has

 3   terminated. Fed. R. Civ. P. 41(a)(1)(A)(ii). Accordingly, IT IS HEREBY ORDERED that the

 4   Clerk of Court close this case.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     September 14, 2021                               /s/ Sheila K. Oberto                  .
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
